Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s Republic of China on 01/09/2020. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.

Claim Interpretation
Claims 4-6 are directed to a glass product forming device relying on the glass product forming mold of claim 1 and claims 7-12 are directed to a method of processing a glass product relying on the glass product forming device of claim 4.  Applicant is encourage to amend the claims such that they conform with best US practice and clearly recite all of the limitations of the claims included.  For the purpose of this examination the device and method claims will be interpreted to include all limitations of any claim number recited therein.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “plurality of sliding blocks configured to be inserted between the glass product and the mold body” in claim 1 and “wherein the driving mechanism is configured to drive the plurality of sliding blocks to slide towards the central axis or away from the central axis of the mold body” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
to enable the plurality of sliding blocks to be inserted between the glass product and the mold body through the plurality of the first inclined surfaces to separate the glass product from the mold body
the remainder of the claim recites positive active steps of “providing a glass forming device…” “placing the glass substrate…” “driving the plurality of sliding blocks” and “cooling the glass product” thus it is unclear that to enable the plurality of sliding blocks to be inserted between the glass product and the mold body through the plurality of the first inclined surfaces to separate the glass product from the mold body
is an active step required in the method.  The step should be actively recited to show what is included and excluded from the method claim of claim 7.
The term "inclined" in claims 1-2, 4-5, and 7-12 is a relative term which renders the claim indefinite.  The term "inclined" is not defined by the claim, the specification does not provide a standard There is no other structural element in claims 1-6 in which the surface is inclined towards or away high or lower, sloped etc. from.  Although the claims are given the broadest reasonable interpretation in light of the specification the specification is not to be read into the claims.  As the claims currently stand inclined renders the claims indefinite.  For the purpose of this examination the term “inclined” will be given its plain meaning of, “having a leaning, or slope, making an angle with a line or plane”
Regarding claims 3 and 12, the claims require at least four sliding blocks (comprising) surrounding the mold body wherein a distance between each two neighboring sliding blocks is the same, it is unclear this is intended to indicate each two as in pairs or every sliding block is equidistantly placed because the claims are open ended and there may be more than four sliding blocks.  Appropriate clarification is necessary. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Masaya (WO2015/11180) as cited in the machine translation provided herein and referred to as Masaya herein after.
Regarding claims 1-2 and 4-5 Masaya discloses a mold capable of forming a glass product, comprising:

a mold body (at least 62); and

a plurality of sliding blocks, clamp mechanisms 63A (631/632) slidably mounted on the mold body [0087] (Fig 19-23) at least and capable of facing the glass product;
the plurality of sliding blocks comprises a first inclined surface which is planar and at an angle to the mold body [0089];  the plurality of sliding blocks are configured to be inserted between the glass product and the mold body see Fig 22 in particular.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isamu et al. referred to as Isamu herein after and cited in the machine translation provided herein.
Regarding claim 1, Isamu discloses a forming mold, capable of use for forming a glass product ([0002], [0004], [0014], [0015] [0068]), comprising:
a mold body (at least 1B); and

the sliding block comprises a first inclined surface (See Fig 4a); the sliding block of Isamu is configured to be inserted between a molded product within the mold cavity and release the molded product (Fig 4a).
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 
The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  

Isamu discloses the claimed invention except for the duplication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the number of wedges, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate wedges for the purpose of peeling the molded product edge in multiple locations to separate the molded product efficiently an evenly. 

Regarding claim 2, the first inclined surface is planar (Fig 4a).
Regarding claim 3, Isamu does not disclose four sliding blocks, and the four sliding blocks equidistantly surround the mold body, however it would have been obvious at the time of the invention to duplicate parts, wedges, as discussed regarding claim 1 above.
in re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").


"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Regarding claim 4, Isamu discloses a forming device, comprising: a forming mold capable of forming a glass product as described above regarding claim 1; wherein there must exist some type of driving mechanism whether it be automatic of manual because the wedge is not in place for releasing the product during the molding step (See at least Fig 1 and comparison of Fig 1-5b)  the wedge is configured to towards or away from a central axis of the mold body (See at least Fig 1 and comparison of Fig 1-5b) .
Also note, 
In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)
The court held that broadly providing an automatic or mechanical means (Note: with no specific) to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art
 
Regarding claim 5, the first inclined surface is planar (Fig 4a).
Regarding claim 6, Isamu does not disclose four sliding blocks, and the four sliding blocks equidistantly surround the mold body, however it would have been obvious at the time of the invention to duplicate parts, wedges, as discussed regarding claim 1 above.
in re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").

Isamu discloses the claimed invention as described in claim 1 except for at least four wedges spaced evenly around the mold.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to omit spacing additional wedges evenly, since it has been held that the desire to enhance commercial opportunities is common-sensical even absent any hint of suggestion in the references themselves
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Regarding claims 7-8, Isamu discloses a method of processing a glass product ([0002], [0004], [0014], [0015] [0068]), comprising:
providing discloses a forming device, comprising: a forming mold capable of forming a glass product as described above regarding claim 1; wherein there must exist some type of driving mechanism whether it be automatic of manual because the wedge is not in place for releasing the product during the molding step (See at least Fig 1 and comparison of Fig 1-5b)  the wedge is configured to towards or away from a central axis of the mold body (See at least Fig 1 and comparison of Fig 1-5b) .
Also note, 
In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)


Providing and a glass substrate (19);
placing the glass substrate in the glass product forming mold (Fig 2a)
forming a glass product (steps Fig 2b-c and glass product (3) in Fig 1b);
as discussed above the wedge (13) slides towards the central axis of the mold body and cooling the glass product.  
Isamu does not disclose the limitation of claim 7 requiring the wedge to slide when a temperature of the glass product drops in a glass transition temperature and prior to complete cooling of the glass product however;
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV)(C).

Thus it would be obvious to one skilled in the art at the time of the invention slide the wedge just prior to cooling rather than after cooling because selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.
Regarding claim 9, the first inclined surface is planar (Fig 4a).

Regarding claim 11, it would have been obvious at the time of the invention to duplicate parts, wedges, as discussed regarding claim 1 above.
in re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").

Isamu discloses the claimed invention as described in claim 1 except for at least four wedges spaced evenly around the mold.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to omit spacing additional wedges evenly, since it has been held that the desire to enhance commercial opportunities is common-sensical even absent any hint of suggestion in the references themselves
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP2006256917, JP200624884, JP02184533 all disclose inclined surfaces
JP2012045713, 61-283509A
JP2006290738 side hammers
US 20110317431 (16) slidably, tapered, whole circle


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966.  The examiner can normally be reached on Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741